                                                                       Case 2:19-cv-00752-JAD-BNW Document 12 Filed 06/20/19 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for plaintiff HSBC Bank USA, N.A,
                                                                 as Trustee for the Holders of Ace Securities
                                                             8   Corp. Home Equity Loan Trust, Asset Backed
                                                                 Pass Through Securities 2005-HE7
                                                             9

                                                            10                                UNITED STATES DISTRICT COURT
                                                                                                     DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  HSBC BANK USA, N.A, AS TRUSTEE FOR                       Case No. 2:19-cv-00752-JAD-BNW
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  THE HOLDERS OF ACE SECURITIES CORP.
                      LAS VEGAS, NEVADA 89134




                                                            13    HOME EQUITY LOAN TRUST, ASSET                            STIPULATION AND ORDER FOR
                                                                  BACKED PASS THROUGH SECURITIES 2005-                     SECURITY OF COSTS
AKERMAN LLP




                                                            14    HE7,

                                                            15                                 Plaintiff,
                                                                  vs.
                                                            16
                                                                  AURORA CANYON HOMEOWNERS
                                                            17    ASSOCIATION; SFR INVESTMENTS POOL 1,
                                                                  LLC,
                                                            18
                                                                                               Defendants.
                                                            19

                                                            20            Plaintiff HSBC Bank USA, N.A, as Trustee for the Holders of Ace Securities Corp. Home

                                                            21   Equity Loan Trust, Asset Backed Pass Through Securities 2005-HE7 (HSBC) and defendant SFR

                                                            22   Investments Pool 1, LLC stipulate and agree as follows:

                                                            23            1.    SFR's demand for security of costs pursuant to NRS 18.130(1), filed on May 24, 2019,

                                                            24   is granted. (ECF No. 9.)

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28                                                    1
                                                                 49203729;1
                                                                    Case 2:19-cv-00752-JAD-BNW Document 12 Filed 06/20/19 Page 2 of 2




                                                             1            2.    HSBC shall post a cost bond in the amount of $500.00 or make a cash deposit of $500

                                                             2   within fourteen (14) days of entry of an order approving this stipulation.

                                                             3            DATED: June 19th, 2019.

                                                             4
                                                                  AKERMAN LLP                                           KIM GILBERT EBRON
                                                             5

                                                             6     /s/ Donna M. Wittig                                   /s/ Diana S. Ebron
                                                                  ARIEL E. STERN, ESQ.                                  DIANA S. EBRON, ESQ.
                                                             7    Nevada Bar No. 8276                                   Nevada Bar No. 10580
                                                                  DONNA M. WITTIG, ESQ.                                 JACQUELINE A. GILBERT, ESQ.
                                                             8    Nevada Bar No. 11015                                  Nevada Bar No. 10593
                                                                  1635 Village Center Circle, Suite 200                 KAREN L. HANKS, ESQ.
                                                             9
                                                                  Las Vegas, Nevada 89134                               Nevada Bar No. 9578
                                                            10                                                          7625 Dean Martin Drive, Suite 110
                                                                                                                        Las Vegas, Nevada 89139
                                                            11
                                                                  Attorneys for plaintiff HSBC Bank USA, N.A., as Attorneys for defendant SFR Investments Pool 1,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    Trustee for the Holders of Ace Securities Corp. LLC
                                                                  Home Equity Loan Trust, Asset Backed Pass
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                  Through Certificates, Series 2005-HE7
AKERMAN LLP




                                                            14

                                                            15   IT IS SO ORDERED.

                                                            16   IT IS FURTHER ORDERED that the Motion for Demand of Security Costs (ECF No. 9) is
                                                            17   MOOT.

                                                            18

                                                            19
                                                                                                                        __________________________________
                                                            20                                                          BRENDA WEKSLER
                                                            21                                                          UNITED STATES MAGISTRATE JUDGE

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28                                                      2
                                                                 49203729;1
